                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            3    NICHOLAS E. BELAY, ESQ.
                                                                 Nevada Bar No. 15175
                                                            4    Akerman LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            5    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            6    Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            7    Email: natalie.winslow@akerman.com
                                                                 Email: nicholas.belay@akerman.com
                                                            8
                                                                 Attorneys for The Bank of New York Mellon
                                                            9    fka The Bank of New York as Trustee for the
                                                                 Certificateholders CWALT, Inc., Alternative
                                                            10   Loan Trust 2005-3CB Mortgage Pass-Through
                                                                 Certificates, Series 2005-3CB
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12                                UNITED STATES DISTRICT COURT
AKERMAN LLP




                                                            13                               DISTRICT OF NEVADA
                                                                 THE BANK OF NEW YORK MELLON FKA
                                                            14                                           Case No. 3:16-cv-00436-RCJ-WGC
                                                                 THE BANK OF NEW YORK AS TRUSTEE
                                                            15   FOR THE CERTIFICATEHOLDERS CWALT,
                                                                 INC., ALTERNATIVE LOAN TRUST 2005-
                                                                                                         ORDER GRANTING STIPULATION
                                                            16   3CB     MORTGAGE        PASS-THROUGH    AND       ORDER       FOR EXTENSION
                                                                 CERTIFICATES, SERIES 2005-3CB,          OF TIME TO FILE REPLIES IN
                                                            17                                           SUPPORT         OF      MOTION  FOR
                                                                            Plaintiff,                   PARTIAL    SUMMARY     JUDGMENT
                                                            18
                                                                 v.
                                                                                                         (THIRD REQUEST)
                                                            19
                                                                 HIGHLAND         RANCH     HOMEOWNERS
                                                            20   ASSOCIATION; KERN & ASSOCIATES,
                                                                 LTD;       TBR    I,  LLC;   AIRMOTIVE
                                                            21   INVESTMENTS LLC; DOE INDIVIDUALS I-
                                                                 X, inclusive, and ROE CORPORATIONS I-X,
                                                            22
                                                                 inclusive,
                                                            23
                                                                               Defendants.
                                                            24
                                                                          The Bank of New York Mellon fka The Bank of New York as Trustee for the
                                                            25
                                                                 Certificateholders CWALT, Inc., Alternative Loan Trust 2005-3CB Mortgage Pass-Through
                                                            26
                                                                 Certificates, Series 2005-3CB (BoNYM), Highland Ranch Homeowners Association, and Airmotive
                                                            27
                                                                 Investments, LLC hereby stipulate and agree that BoNYM shall have an additional seven (7) days,
                                                            28
                                                                 up to and including March 9, 2020, to file its replies in support of its motion for partial summary
                                                                 52136454;1
                                                            1    judgment. The parties enter into this stipulation to address current time constraints on BoNYM's

                                                            2    counsel.

                                                            3                 This is the parties' third request for an extension of these deadlines and is not intended to

                                                            4    cause any delay or prejudice to any party.

                                                            5             DATED this 26th day of February, 2020.

                                                            6
                                                                 AKERMAN LLP                                               LAXALT & NOMURA, LTD.
                                                            7
                                                                 /s/ Nicholas E. Belay, Esq.                               /s/ Ryan W. Leary, Esq.
                                                            8    DARREN T. BRENNER, ESQ.                                   HOLLY S. PARKER, ESQ.
                                                                 Nevada Bar No. 8386                                       Nevada Bar No. 10181
                                                            9    NATALIE L. WINSLOW, ESQ.                                  RYAN W. LEARY, ESQ.
                                                                 Nevada Bar No. 12125                                      Nevada Bar No. 11630
                                                            10   NICHOLAS E. BELAY, ESQ.                                   9790 Gateway Drive, Suite 200
                                                                 Nevada Bar No. 15175
                                                                                                                           Reno, NV 89511
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                 1635 Village Center Circle, Suite 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 Las Vegas, NV 89134
                                                                                                                           Attorneys for Highland Ranch Homeowners
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                 Attorneys for The Bank of New York Mellon                 Association
AKERMAN LLP




                                                            13   fka The Bank of New York as Trustee for the
                                                                 Certificateholders CWALT, Inc., Alternative
                                                            14   Loan Trust 2005-3CB Mortgage Pass-Through
                                                                 Certificates, Series 2005-3CB
                                                            15
                                                                 ROGER P. CROTEAU & ASSOCIATES, LTD.
                                                            16
                                                                 /s/ Timothy E. Rhoda, Esq.
                                                            17   ROGER P. CROTEAU, ESQ.
                                                                 Nevada Bar No. 4958
                                                            18   TIMOTHY E. RHODA, ESQ.
                                                                 Nevada Bar No. 7878
                                                            19   2810 W. Charleston Boulevard, Suite 75
                                                                 Las Vegas, NV 89102
                                                            20

                                                            21   Attorneys for Airmotive Investments LLC

                                                            22
                                                                                                                   ORDER
                                                            23
                                                                          IT IS SO ORDERED:
                                                            24

                                                            25                                             _________________________________________
                                                                                                           UNITED STATES DISTRICT COURT JUDGE
                                                            26

                                                            27                                             DATED: March 4, 2020.
                                                            28
                                                                                                                     2
                                                                 52136454;1
